Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karen J. Lenker, Reg. No. 54,618, on December 13, 2021.

Claims 1, 13 and 17 have been amended as follows: 
2.  (Currently Amended) 	A system configured to provide update data to a plurality of infusion pumps, the system comprising: 
a plurality of infusion pumps located within one or more clinical environments and configured to deliver medication according to one or more drug libraries to one or more patients; 
a server located outside of the one or more clinical environments and configured to transmit update data that includes one or more of updates to infusion pump operational software and updates to the one or more drug libraries; and 

receive messages that include clinical information from the plurality of infusion pumps over a first channel of the first network; 
receive the update data from the server over the second network; 
receive a request for the update data over [[a]] the first channel of the first network from one or more infusion pumps of the plurality of infusion pumps; 
determine a status based at least in part on a size of the outbound message queue; and 
stream over a second channel of the first network, based at least in part on the status, the update data to the requesting infusion pumps, wherein the second channel is separate from the first channel to prevent the streaming of the update data to the requesting infusion pumps from interfering with the received messages that include the clinical information from the plurality of infusion pumps.  
 

transmitting, by a server located outside of the one or more clinical environments update data that includes one or more of updates to infusion pump operational software and updates to the one or more drug libraries; 
receiving, with a connectivity adapter, messages that include clinical information from the plurality of infusion pumps over a first channel of a first network, the connectivity adapter configured to communicate with the plurality of infusion pumps over the first network that is within at least one of the one or more the clinical environments and communicate with the server over a second network that is outside of the one or more clinical environments, the connectivity adapter comprising computer hardware and memory having an outbound message queue; 
receiving, with the connectivity adapter, the update data from the server over the second network; 
receiving, with the connectivity adapter, a request for the update data over [[a]] the first channel of the first network from one or more infusion pumps of the plurality of infusion pumps; 
determining, with the connectivity adapter, a status based at least in part on a size of the outbound message queue; and 
streaming, with the connectivity adapter, over a second channel of the first network, based at least in part on the status, the update data to the requesting 

17. An apparatus to provide update data to a plurality of infusion pumps located within one or more clinical environments and configured to deliver medication according to one or more drug libraries to one or more patients, the apparatus comprising: 
a first interface configured to communicate with the plurality of infusion pumps over a first network that is within at least one of the one or more the clinical environments; 
a second interface configured to communicate with a server over a second network that is outside of the one or more clinical environments, the server configured to transmit update data that includes one or more of updates to infusion pump operational software and updates to the one or more drug libraries; 
a processor comprising one or more hardware computers; and 
a memory having an outbound message queue and storing instructions that, when executed by the processor, configure the apparatus to: 
receive messages that include clinical information from the plurality of infusion pumps over a first channel of the first network; 
receive the update data from the server over the second network; 
receive a request for the update data over [[a]] the first channel of the first network from one or more infusion pumps of the plurality of infusion pumps; 

stream over a second channel of the first network, based at least in part on the status, the update data to the requesting infusion pumps, wherein the second channel is separate from the first channel to prevent the streaming of the update data to the requesting infusion pumps from interfering with the received messages that include the clinical information from the plurality of infusion pumps.  

Allowable Subject Matter
Claims 2-21 as filed in the response dated December 18, 2020 and as amended in the examiner’s amendment above are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, teach or suggest the limitations of independent claims 2, 13 and 17 as recited in the examiner’s amendment in such a way that would render the claims anticipated or obvious. As described below, the prior art does not disclose, teach or suggest a connectivity adapter within a clinical environment having an outbound message queue that receives messages that include clinical information and requests for the update data from the plurality of infusion pumps over a first channel of the first network; determines a status based at least in part on a size of the outbound message queue; and streams over a second channel of the first network, 

Regarding the closest prior art of record: 
Ledford et al. (WO 2016/179389 A1) discusses an embedded server that is configured to interface to a plurality of infusion pumps and/or external systems associated with infusion pumps and/or patient care and a bi-directional serial communications port such as, for example, a USB port, network communications port, or other appropriate interface input/output (I/O) port 240 for connecting infusion pump 210 to embedded server 215 or otherwise establishing a communication path or paths between them, but does not disclose, teach or suggest the specific combination of limitations identified above.

Arrizza et al. (U.S. Pub. No. 2013/0104120) discusses a communications subsystem which facilitates communications between infusion pumps and a server and that downloads infusion pump updates from a server and sends them to the an application subsystem for installation, but does not disclose, teach or suggest the specific combination of limitations identified above.



Michienzi (Managing Drug Library Updates) discusses the factors involved in managing drug library updates for infusion pump and discusses that increased wireless traffic in healthcare facilities can cause remote pushes of update data to not be communicated to the pumps in a timely fashion, but does not disclose, teach or suggest the specific combination of limitations identified above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686